Citation Nr: 1454389	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife (C.C.), and his son (D.C.)



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 until June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes the issue has been previously characterized as entitlement to service connection for PTSD.  The Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Additionally, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety, addressed in the REMAND portion of the decision below is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1. In a January 2008 decision, the Board denied a claim for service connection for PTSD.

2. Evidence associated with the record since the January 2008 Board denial of the claim for service connection for PTSD includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 2008 decision in which the Board denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38C.F.R. § 20.1100 (2014).

2. The additional evidence presented since the January 2008 Board decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial and need not be discussed.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

II. The Merits of the Claim

In general, Board decisions are final.  See 38 U.S.C.A. § 7104(b) (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In a January 2008 decision, the Board denied service connection for PTSD because there were no objective findings of a current disability.  The January 2008 Board decision is considered final.  38 U.S.C.A. § 7104. 

Since the January 2008 Board decision, additional evidence has been associated with the claims file including, in pertinent part, a VA examination as well as the Veteran's Board hearing testimony.  Importantly, the Veteran has testified that he continues to experience symptoms of PTSD and adjustment disorder related to incidents in service.  The Board notes that the Veteran is competent to report current symptoms.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").  

In addition, as stated above, since the January 2008 Board decision, the Veteran has received a diagnosis of adjustment disorder with anxiety at the April 2011 VA examination.  There is no etiological opinion regarding this diagnosis.  Based on evidence of record and subsequent treatment of the claim, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Thus, given the Veteran's competent lay statements concerning current symptoms that may indicate the presence of a current disability and given the diagnosis of adjustment disorder with anxiety, in accordance with Shade, the evidence submitted since the Board decision is new and material as it is not redundant of evidence already in the record in January 2008, and relates to the unestablished fact of whether the Veteran has current chronic disability.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety, is reopened.  38 U.S.C.A. § 5108.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  This claim will be discussed further in the REMAND following this decision.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety, is reopened and, to that extent only, the appeal is granted.



REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.

As stated, in January 2008 the Board determined there was no evidence of a diagnosis of PTSD.  However, at the January 2014 Board hearing, the Veteran testified he was diagnosed with PTSD in approximately 2000.  He stated that he was treated at the VA medical hospital in Memphis, Tennessee.  These records are not a part of the claims folder.  Therefore, the RO must secure any outstanding records and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, given the Veteran's diagnosis of adjustment disorder with anxiety, and the claim that he was diagnosed with PTSD in 2000, once all outstanding VA treatment records are obtained and associated with the record, the Veteran must be afforded a new VA examination to clarify all diagnoses of mental disorders and obtain an opinion regarding etiology. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of psychiatric treatment, specifically records from 2000.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records the VA was unable to obtain, an explanation of the efforts the VA made to obtain the records, a description of any further action the VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can provide alternative forms of evidence.

2. Once all outstanding records, if any, are obtained and associated with the claims file, schedule a VA examination with an appropriate specialist to obtain a medical opinion concerning the etiology of any present acquired psychiatric disorder, to include PTSD and adjustment  disorder with anxiety.  The examination should include all necessary diagnostic testing and evaluation.  The claims file must be made available for review of the pertinent medical and other history. 

The examiner should respond to the following:

a. Confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the DSM-IV criteria of the American Psychiatric Association for a diagnosis of PTSD.

b. If a current PTSD diagnosis is confirmed, then opine whether it is at least as likely as not (50 percent or greater probability) that it is attributable to any reported in-service stressor.

c. Exclusive of PTSD, if the examiner confirms the existence of any other psychiatric disorder (to specifically include adjustment disorder with anxiety), opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its clinical onset during the Veteran's active duty military service, or is any such disability otherwise related to the Veteran's period of service, including to any reported in-service stressor.

The term "at least as likely as not" (50 percent or greater probability) does not mean merely within the realm of medical possibility; rather that the weight of medical evidence both for and against a conclusion, such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements within the claims file and made at the examination must be considered and discussed. 

The Board notes that the April 2011 VA examination did not diagnose the Veteran with PTSD, but did diagnose adjustment disorder with anxiety.  The examiner is asked to address these findings and express agreement/disagreement.  The examiner should also acknowledge and discuss the determinations made within the July 2005 VA social work outpatient treatment record.

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


